Reasons for Allowance
Claims 1-7, 9-10, and 12-20 are allowed.
The following is an examiner’s statement of reasons for allowance: regarding independent claim 1, there is no teaching, suggestion, or motivation for combination in the prior art to include the second sub-transistors disposed in the first row and the second row respectively receive a second input signal through different signal lines, and two ends of the first power trace are respectively coupled to the first power supply circuit and the second power supply circuit, and two ends of the second power trace are respectively coupled to the first power supply circuit and the second power supply circuit.
The following is an examiner’s statement of reasons for allowance: regarding independent claim 10, there is no teaching, suggestion, or motivation for combination in the prior art to include both of the first power trace and the second power trace, in order to provide power to the circuit block, wherein two ends of the first power trace are respectively coupled to the first power supply circuit and the second power supply circuit, and two ends of the second power trace are respectively coupled to the first power supply circuit and the second power supply circuit, wherein the first power trace and the second power trace completely surround the chip.
The following is an examiner’s statement of reasons for allowance: regarding independent claim 12, there is no teaching, suggestion, or motivation for combination in the prior art to include at least one even columns of the first row and the at least one odd columns of the second row, the first sub-transistors disposed in the first row and the second row respectively receive a first input signal through different signal lines, and the second sub-transistors disposed in the first row and the second row respectively receive a second input signal through different signal lines.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIAS ULLAH/Primary Examiner, Art Unit 2893